Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Umimura (US 20120137087) and in view of Nakamura (US 20090313444)

Claim 1. Umimura discloses An information processing system (e.g., FIG. 1 is a view schematically showing a system that includes MFPs and includes a storage area management apparatus, 0034) comprising: 
an image forming apparatus having a nonvolatile memory and a first controller that configured to control reading and writing of data from and to the nonvolatile memory (e.g., FIG. 3, the MFP 1 includes a controller 103, 0043;   hard disk controller 350 is connected with the HDD 351 having a hard disk capable of storing system software and image data. In the MFP 1 shown in FIG. 3, the HDD 351 is used as a nonvolatile storage unit, but an SSD can be used, 0049; Image data read from the RAM 302 is stored into the hard disk 351 and can be read from the hard disk 351 and output to the system bus 310, 0058); and
a server having a network interface and a second controller, the server being  configured to monitor a lifetime of the first controller in the image forming apparatus (e.g., management apparatus 7 is connected to a plurality of upper apparatuses (e.g., five image forming apparatuses (hereinafter, referred to as the MFPs) 1 to 5) and to a PC 6 through a LAN 8. The management apparatus 7 manages as one storage area a plurality of storage areas respectively provided from nonvolatile storage units of respective ones of the MFPs 1 to 5., 0035 Fig. 1; computes lifetime values of the provided areas of the SSDs, 0076, 0077 Figs. 6-7; the management apparatus 7 includes a CPU 601, 0040),
wherein the network interface of the sever is  configured to receive information indicating a communication data size of reading and writing of data from and to the nonvolatile memory (e.g.,  the CPU 601 serving as a computation unit acquires the capacities of the provided areas of the SSDs of the MFPs 1 to 5 from the management table of FIG. 6 (step S101), and computes lifetime values of the provided areas of the SSDs, 0077 Fig. 7; ); and

a second controller configured to of the first controller based on the received information indicating the communication data size (e.g., computes lifetime values of the provided areas of the SSDs, 0077; computes lifetime values of the provided areas of the SSDs).

Umimura does not disclose, but Nakamura discloses
	wherein the second controller of the server is configured to predict a lifetime of the first controller based on a cumulative communication data size calculated from the received information indicating the communication data size (eg., host side controller 31 periodically polls the storage apparatus side controller 12… the apparatus lifetime of the semiconductor storage apparatus 10 is predicted (calculated) , 0052; apparatus lifetime is predicted based on the number of consumed blocks (consumption history). , 0072).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, providing the benefit of a semiconductor storage apparatus managing system for managing a semiconductor storage apparatus having an apparatus lifetime, a semiconductor storage apparatus, a host apparatus, a program, and a method of managing a semiconductor storage apparatus (see Nakamura, 0001) lifetime notifying means for predicting the apparatus lifetime of the semiconductor storage apparatus based on a result of the detection of the consumed block number detecting means and giving a notice of a result of the prediction (0007), it is possible to prevent the semiconductor storage apparatus 10 from reaching the apparatus lifetime against the user's will, resulting in a loss or damage of the reliability of data (0072).

Claim 4. Umimura discloses wherein at startup of the image forming apparatus, the image forming apparatus sends the server the information indicating the communication data size of reading and writing of the data from and to the nonvolatile memory performed while the image forming apparatus was operating last time (e.g., The "MFP" field includes a "providable area" field in which the capacities of the providable areas A to E of the storages of the MFPs 1 to 5 are indicated and a "provided area" field in which the capacities of the provided areas of the storages of the MFPs 1 to 5 are indicated., 0073 Fig. 6).

Claim 5. Umimura discloses wherein the server monitors the lifetime of the first controller in each of a plurality of image forming apparatuses (e.g., Each of the PC 6 and the MFPs 1 to 5 accesses the management apparatus 7 through the LAN 8, 0075;  FIG. 7 shows in flowchart procedures of a data storage process performed by the CPU 601 of the management apparatus 7 in a case where SSDs are used as the storages of the MFPs 1 to 5, 0076).

Claim 10. Umimura discloses a control method for an information processing system comprising an image forming apparatus and a server (e.g., FIG. 1 is a view schematically showing a system that includes MFPs and includes a storage area management apparatus, 0034), wherein the image forming apparatus has a nonvolatile memory and 

a controller configured to control reading and writing of data from and to the nonvolatile memory and (e.g., FIG. 3, the MFP 1 includes a controller 103, 0043;   hard disk controller 350 is connected with the HDD 351 having a hard disk capable of storing system software and image data. In the MFP 1 shown in FIG. 3, the HDD 351 is used as a nonvolatile storage unit, but an SSD can be used, 0049; Image data read from the RAM 302 is stored into the hard disk 351 and can be read from the hard disk 351 and output to the system bus 310, 0058);, the control method comprising:
wherein the server has a network interface and a second controller, the server being configured to monitor a lifetime of the first controller in the image forming apparatus (e.g., CPU 601 serving as a computation unit acquires the capacities of the provided areas of the SSDs of the MFPs 1 to 5 from the management table of FIG. 6 (step S101), and computes lifetime values of the provided areas of the SSDs, 0077).
causing the network interface of the server to receive information indicating a communication data size of reading and writing of data from and to the nonvolatile memory of the image forming apparatus (e.g.,  ., five image forming apparatuses (hereinafter, referred to as the MFPs) 1 to 5) and to a PC 6 through a LAN 8. The management apparatus 7 manages as one storage area a plurality of storage areas respectively provided from nonvolatile storage units of respective ones of the MFPs 1 to 5., 0035 Fig. 1; the CPU 601 serving as a computation unit acquires the capacities of the provided areas of the SSDs of the MFPs 1 to 5 from the management table of FIG. 6 (step S101), and computes lifetime values of the provided areas of the SSDs, 0077 Fig. 7; ).

Umimura does not disclose, but Nakamura discloses
	causing the second controller to the server to predict a lifetime of the controller based on a cumulative communication data size calculated from the received information indicating the communication data size.
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, providing the benefit of a semiconductor storage apparatus managing system for managing a semiconductor storage apparatus having an apparatus lifetime, a semiconductor storage apparatus, a host apparatus, a program, and a method of managing a semiconductor storage apparatus (see Nakamura, 0001) lifetime notifying means for predicting the apparatus lifetime of the semiconductor storage apparatus based on a result of the detection of the consumed block number detecting means and giving a notice of a result of the prediction (0007).

4.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Umimura (US 20120137087) and in view of Nakamura (cited above), and further in view of Tu (US 20200159459)

Claim 2. Umimura in view of Nakamura does not disclose, but Tu discloses
wherein the first controller is configured to output a clock signal for use in reading and writing of the data to the nonvolatile memory, and stops generating the clock signal during a time period over which the data is not read or written (e.g., an eMMC chip respectively performs a read operation and a write operation once at a rising edge and a falling edge of a clock signal, that is, sampling is performed twice in HS400 in one clock period., 0061 Fig. 4B;  first timing control unit may be configured to perform, by using a first programmable input/output unit, phase inversion on a clock signal that is output by a master controller to a storage device., 0107).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, with Tu, providing the benefit of support dynamic switching between a plurality of different data rate modes (see Tu, 0116).

5.	Claims 3, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Umimura (US 20120137087) and in view of Nakamura (US 20090313444), and further in view of Nangoh (US 20170228161)

Claim 3. Umimura with Nakamura, does not disclose, but Nangoh discloses
Wherein the nonvolatile memory is an embedded Multi-Media Card (eMMC) (e.g.,  SSDs (Solid State Drives), eMMCs (embedded MultiMedia Cards), and the like, 0008; An SD card 150 is to be plugged into the SD card slot 117., 0036 Fig. 1).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, with Nangoh, providing the benefit of tell when the NAND flash memory will reach its end of life (see Nangoh, 0010) and lifetime management (0011).

Claim 12.  Umimura does not disclose, but Nakamura discloses
	wherein the server has a storage configured to store the cumulative communication data size for the image forming apparatus, and wherein, when receiving information indicating the communication data size of reading and writing of data from and to the nonvolatile memory performed while the image forming apparatus was operating the last time, the server is configured to: (eg., the host side controller 31 records, as storage apparatus managing data 41, the substituting area information 24 acquired from the semiconductor storage apparatus 10 and updates the same data every polling., 0054 Fig. 5; storage apparatus managing data 41 are updated (S08) and the storage apparatus side controller 12 is polled again (S01)., 0070).   (eg., host side controller 31 periodically polls the storage apparatus side controller 12… the apparatus lifetime of the semiconductor storage apparatus 10 is predicted (calculated) , 0052; apparatus lifetime is predicted based on the number of consumed blocks (consumption history). , 0072).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, providing the benefit of a semiconductor storage apparatus managing system for managing a semiconductor storage apparatus having an apparatus lifetime, a semiconductor storage apparatus, a host apparatus, a program, and a method of managing a semiconductor storage apparatus (see Nakamura, 0001) lifetime notifying means for predicting the apparatus lifetime of the semiconductor storage apparatus based on a result of the detection of the consumed block number detecting means and giving a notice of a result of the prediction (0007), it is possible to prevent the semiconductor storage apparatus 10 from reaching the apparatus lifetime against the user's will, resulting in a loss or damage of the reliability of data (0072).

Umimura with Nakamura, does not disclose, but Nangoh discloses
obtain a second cumulative communication data size calculated one time previously, from the storage; and calculate a new cumulative communication data size by adding the communication data size during a last operation of the image forming apparatus indicated by the received information to the obtained second cumulative communication data size calculated one time previously (eg., a cumulative-written-amount calculation unit configured to, each time data is written to a first storage device, calculate a cumulative written amount, the cumulative written amount being a sum of amounts of data written to the first storage device; a first information recording unit configured to associate the cumulative written amount with identification information of the first storage device and usage-start date and time of the first storage device into an associated set and record the associated set in a second storage device; and an end-of-life prediction unit configured to predict end-of-life date and time of the first storage device based on the cumulative written amount and the usage-start date and time recorded in the second storage device., 0011).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, with Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).

Claim 13.  Umimura does not disclose, but Nakamura discloses
	wherein the server is configured to receive (eg., the host side controller 31 records, as storage apparatus managing data 41, the substituting area information 24 acquired from the semiconductor storage apparatus 10 and updates the same data every polling., 0054; in view of Umimura’s disclosure of the management apparatus 7 is connected to a plurality of upper apparatuses (e.g., five image forming apparatuses (hereinafter, referred to as the MFPs) 1 to 5) and to a PC 6 through a LAN 8. The management apparatus 7 manages as one storage area a plurality of storage areas respectively provided from nonvolatile storage units of respective ones of the MFPs 1 to 5, 0035).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, providing the benefit of a semiconductor storage apparatus managing system for managing a semiconductor storage apparatus having an apparatus lifetime, a semiconductor storage apparatus, a host apparatus, a program, and a method of managing a semiconductor storage apparatus (see Nakamura, 0001) lifetime notifying means for predicting the apparatus lifetime of the semiconductor storage apparatus based on a result of the detection of the consumed block number detecting means and giving a notice of a result of the prediction (0007), it is possible to prevent the semiconductor storage apparatus 10 from reaching the apparatus lifetime against the user's will, resulting in a loss or damage of the reliability of data (0072).

Umimura with Nakamura, does not disclose, but Nangoh discloses
identification information uniquely assigned to the image forming apparatus together with the information indicating the communication data size, and wherein the server is configured to obtain, based on the identification information assigned to a specific image forming apparatus, the cumulative communication data size calculated one time previously for the specific image forming apparatus, and calculate the new cumulative communication data size for the specific image forming apparatus (eg., each of a cumulative written amount of the USB memory 140 and that of the SD card 150 is associated with identification information (device ID) of a corresponding one of the USB memory 140 and the SD card 150 and usage-start date into an associated set and recorded in the NVRAM 115., 0037; calculating an updated cumulative written amount. When a cumulative written amount associated with the device ID acquired by the identification-information acquisition unit 11 is not recorded in the NVRAM 115, the newly-counted written amount is used as it is as the cumulative written amount., 0045; device ID of the external memory 160, 0050).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, with Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).


Claim 14. Umimura with Nakamura, does not disclose, but Nangoh discloses
wherein the second controller is configured to predict the lifetime of the first controller based on whether the calculated cumulative communication data size is greater than a threshold value, and wherein, in a case where the calculated cumulative communication data size is greater than the threshold value, the second controller is configured to determine that the lifetime of the first controller is close to the end (eg., the end-of-life prediction unit 14 accesses the NVRAM 115 and reads out a cumulative written amount and usage-start date and time associated with the device ID of the external memory 160, which is a prediction subject or, more specifically, the external memory 160 connected to the image forming apparatus 100, from the NVRAM 115. When the cumulative written amount read out from the NVRAM 115 is already equal to or larger than the predetermined amount, the end-of-life prediction unit 14 determines that the external memory 160 has already reached its end of life. , 0050).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, with Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).


Claim 15. Umimura with Nakamura, does not disclose, but Nangoh discloses
wherein the threshold value is a data size that is set in consideration of a predetermined margin allowed for a limit of data size of reading and writing of data from and to the nonvolatile memory (eg., When the cumulative written amount read out from the NVRAM 115 is already equal to or larger than the predetermined amount, 0050)..  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, with Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).


6.		Claims 6, 8, 9, 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nangoh (US 20170228161) and in view of Dumov (US 20170147238)

Claim 6. Nagoh discloses An image forming apparatus (eg., image forming apparatus 100 , 0035 Fig. 1) comprising:
a nonvolatile memory (e.g., SSD 114 stores a system's startup program, for example. The NVRAM 115 is a non-volatile memory, 0037; external memory 160 (the USB memory 140, the SD card 150), which is a flash memory , 0040); and
a controller configured to
 control reading and writing of data from and to the nonvolatile memory (e.g., , the CPU 111 of the controller 110 causes a device driver associated with the USB memory 140 to operate on the OS, thereby writing and reading data to and from the USB memory 140, 0042),
calculate a total cumulative communication data size of reading and writing of data from and to the nonvolatile memory (e.g., each time data is written to the external memory 160 connected to the image forming apparatus 100, the cumulative-written-amount calculation unit 12 calculates a cumulative written amount of the external memory 160, 0074); and
predict a lifetime of the controller based on the calculated total cumulative communication data size (e.g., end-of-life prediction unit 14 predicts end-of-life date and time of the external memory 160, 0074).

Nangoh does not disclose, but Dumov discloses
	reading from (e.g., write/read data to/from the flashware many times, eventually wearing out the useful life of the flashware on a device, 0013; memory control process 220 can receive P/E requests and read requests from the processes/apps 210, 0029; memory control process receives a read request the flash memory, 0038)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Nagoh, with Dumov, providing the benefit of accommodate flash memory wear (see Dumov, 0013)  in order to insure a predictably longer lifetime of the entire system (0017), and flash usage mitigation (0001) mitigate the problem associated with the limited used of P/E cycles in flashware, particularly extending the useful lifetime of the flash in the devices hosting third party applications, while making flash lifetime and platform lifetime more predictable (0041).

Claim 8. Nangoh discloses wherein the nonvolatile memory is an embedded Multi-Media Card (e¢MMC) (e.g.,  SSDs (Solid State Drives), eMMCs (embedded MultiMedia Cards), and the like, 0008; An SD card 150 is to be plugged into the SD card slot 117., 0036 Fig. 1).

Claim 9. Nangoh discloses wherein at startup of the image forming apparatus, the controller calculates a total cumulative communication data size of reading and writing of the data from and to the nonvolatile memory (e.g., a lifetime management device comprising: a cumulative-written-amount calculation unit configured to, each time data is written to a first storage device, calculate a cumulative written amount, the cumulative written amount being a sum of amounts of data written to the first storage device; a first information recording unit configured to associate the cumulative written amount with identification information of the first storage device and usage-start date and time of the first storage device into an associated set and record the associated set in a second storage device, 0011).

Claim 16. Nangoh renders obvious 
wherein the controller is configured to: obtain, from the nonvolatile memory, information indicating a first communication data size of reading and writing of data from and to the nonvolatile memory performed while the image forming apparatus was operating the last time, and a second cumulative communication data size calculated one time previously; and calculate a new cumulative communication data size by adding the first communication data size during the last operation of the image forming apparatus indicated by the obtained information to the obtained second cumulative communication data size calculated one time previously (eg., a cumulative-written-amount calculation unit configured to, each time data is written to a first storage device, calculate a cumulative written amount, the cumulative written amount being a sum of amounts of data written to the first storage device; a first information recording unit configured to associate the cumulative written amount with identification information of the first storage device and usage-start date and time of the first storage device into an associated set and record the associated set in a second storage device; and an end-of-life prediction unit configured to predict end-of-life date and time of the first storage device based on the cumulative written amount and the usage-start date and time recorded in the second storage device., 0011).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).


Claim 17. Nangoh renders obvious wherein the controller is configured to count the communication data size using a counter (eg., a cumulative-written-amount calculation unit configured to, each time data is written to a first storage device, 0011; When data is written to the external memory 160 by the device driver, the cumulative-written-amount calculation unit 12 counts an amount of the data written to the external memory 160., 0045).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).

Claim 18. Nangoh renders obvious 
wherein the controller is configured to predict the lifetime of the controller based on whether the calculated cumulative communication data size is greater than a threshold value, and wherein, in a case where the calculated cumulative communication data size is greater than the threshold value, the controller is configured to determine that the lifetime of the controller is close to the end (eg., the end-of-life prediction unit 14 accesses the NVRAM 115 and reads out a cumulative written amount and usage-start date and time associated with the device ID of the external memory 160, which is a prediction subject or, more specifically, the external memory 160 connected to the image forming apparatus 100, from the NVRAM 115. When the cumulative written amount read out from the NVRAM 115 is already equal to or larger than the predetermined amount, the end-of-life prediction unit 14 determines that the external memory 160 has already reached its end of life. , 0050).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).
 
Claim 19. Nangoh renders obvious 
wherein the threshold value is a data size that is set in consideration of a predetermined margin allowed for a limit of data size of reading and writing of data from and to the nonvolatile memory wherein the threshold value is a data size that is set in consideration of a predetermined margin allowed for a limit of data size of reading and writing of data from and to the nonvolatile memory (eg., When the cumulative written amount read out from the NVRAM 115 is already equal to or larger than the predetermined amount, 0050)..  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, with Nangoh, providing the benefit of generally to lifetime management devices and lifetime management (0003), tell when the NAND flash memory will reach its end of life.. there is room for improvement in terms of appropriate management of the NAND flash memory (see Nangoh, 0010) and lifetime management (0011).

Claim 11. |Nagoh discloses a control method for an image forming apparatus having a nonvolatile memory and a controller (e.g., image forming apparatus 100 , 0035 Fig. 1; SSD 114 stores a system's startup program, for example. The NVRAM 115 is a non-volatile memory, 0037; external memory 160 (the USB memory 140, the SD card 150), which is a flash memory , 0040; the CPU 111 of the controller 110 causes a device driver associated with the USB memory 140 to operate on the OS, 0042 ), the control method comprising:
controlling ___ and writing of data from and to the nonvolatile memory  (eg., thereby writing and reading data to and from the USB memory 140, 0042);
calculating a total cumulative communication data size of ____ and writing of data and to the nonvolatile memory (e.g., each time data is written to the external memory 160 connected to the image forming apparatus 100, the cumulative-written-amount calculation unit 12 calculates a cumulative written amount of the external memory 160, 0074); and
predicting a lifetime of the controller based on the calculated total cumulative communication data size  (e.g., end-of-life prediction unit 14 predicts end-of-life date and time of the external memory 160, 0074). 

Nangoh does not disclose, but Dumov discloses
	Reading from (e.g., write/read data to/from the flashware many times, eventually wearing out the useful life of the flashware on a device, 0013; memory control process 220 can receive P/E requests and read requests from the processes/apps 210, 0029; memory control process receives a read request the flash memory, 0038)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Nagoh, with Dumov, providing the benefit of accommodate flash memory wear (see Dumov, 0013)  in order to insure a predictably longer lifetime of the entire system (0017), and flash usage mitigation (0001) mitigate the problem associated with the limited used of P/E cycles in flashware, particularly extending the useful lifetime of the flash in the devices hosting third party applications, while making flash lifetime and platform lifetime more predictable (0041).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nangoh (US 20170228161) and in view of Dumov (US 20170147238) and further in view of Tu (US 20200159459)
Claim 7. Nangoh in view of Dumov does not disclose, but Tu discloses 
wherein the controller is configured to output a clock signal for use in reading and writing of the data to the nonvolatile memory, and stops generating the clock signal during a time period over which the data is not read or written (e.g., an eMMC chip respectively performs a read operation and a write operation once at a rising edge and a falling edge of a clock signal, that is, sampling is performed twice in HS400 in one clock period., 0061 Fig. 4B;  first timing control unit may be configured to perform, by using a first programmable input/output unit, phase inversion on a clock signal that is output by a master controller to a storage device., 0107).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Nangoh, in view of Dumov with Tu, providing the benefit of support dynamic switching between a plurality of different data rate modes (see Tu, 0116).

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
For claim 1 and 10, Applicant argues that the cited references do not disclose the amended limitations. 
In this OA, Umimura does not disclose, but Nakamura discloses the amended limitations
	wherein the second controller of the server is configured to predict a lifetime of the first controller based on a cumulative communication data size calculated from the received information indicating the communication data size (eg., host side controller 31 periodically polls the storage apparatus side controller 12… the apparatus lifetime of the semiconductor storage apparatus 10 is predicted (calculated) , 0052; apparatus lifetime is predicted based on the number of consumed blocks (consumption history). , 0072).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Umimura, with Nakamura, providing the benefit of a semiconductor storage apparatus managing system for managing a semiconductor storage apparatus having an apparatus lifetime, a semiconductor storage apparatus, a host apparatus, a program, and a method of managing a semiconductor storage apparatus (see Nakamura, 0001) lifetime notifying means for predicting the apparatus lifetime of the semiconductor storage apparatus based on a result of the detection of the consumed block number detecting means and giving a notice of a result of the prediction (0007), it is possible to prevent the semiconductor storage apparatus 10 from reaching the apparatus lifetime against the user's will, resulting in a loss or damage of the reliability of data (0072).
For claims 6 and 11, Applicant argues that the cited references did not disclose predict a lifetime of the controller based on the calculated total cumulative communication data size.  The Office disagrees.  Nangoh discloses end-of-life prediction unit 14 predicts end-of-life date and time of the external memory 160, 0074.  
Applicant argues that the cited references do not disclose calculate a total cumulative communication data size of reading and writing of data from and to the nonvolatile memory.  The Office disagrees.  Nangoh discloses that each time data is written to the external memory 160 connected to the image forming apparatus 100, the cumulative-written-amount calculation unit 12 calculates a cumulative written amount of the external memory 160, 0074.
Dumov in combination with Nangoh, renders obvious the limitations related to 
	reading from (e.g., write/read data to/from the flashware many times, eventually wearing out the useful life of the flashware on a device, 0013; memory control process 220 can receive P/E requests and read requests from the processes/apps 210, 0029; memory control process receives a read request the flash memory, 0038).  	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify storage system including storage management that computes lifetime values of attached storage as disclosed by Nagoh, with Dumov, providing the benefit of accommodate flash memory wear (see Dumov, 0013)  in order to insure a predictably longer lifetime of the entire system (0017), and flash usage mitigation (0001) mitigate the problem associated with the limited used of P/E cycles in flashware, particularly extending the useful lifetime of the flash in the devices hosting third party applications, while making flash lifetime and platform lifetime more predictable (0041).
Applicant’s arguments for dependent claims are based on dependencies from base claims 1, 6, 10, 11, addressed above.
New claims are rejected above.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135